IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 115,604

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                    MARCUS G. BUTLER,
                                       Appellant.


                              SYLLABUS BY THE COURT

1.
       Alternative means are legislatively determined, distinct, material elements of a
crime, as opposed to descriptions of the material elements or of the factual circumstances
that would prove the crime.


2.
       K.S.A. 2012 Supp. 21-5302 does not set forth alternative means for committing an
overt act in furtherance of a conspiracy.


3.
       Under the facts of this case, it was legally appropriate for the court to instruct the
jury it had to find the defendant committed the crime of conspiracy to commit aggravated
robbery knowingly rather than intentionally.


4.
       Whenever a court admits evidence pursuant to K.S.A. 60-455, it must give a
limiting instruction informing the jury of the specific purpose for admission. The goal of
a limiting instruction is to eliminate the danger that jurors will consider the evidence to
prove the defendant's mere propensity to commit the charged crime.


5.
        Appellate courts use a two-step process to evaluate claims of prosecutorial error—
simply described as error and prejudice. To determine if the prosecutor erred, the
appellate court must decide whether the prosecutorial acts complained of fall outside the
wide latitude afforded prosecutors to conduct the State's case and attempt to obtain a
conviction in a manner that does not offend the defendant's constitutional right to a fair
trial. If the court finds error, the burden falls on the State to demonstrate beyond a
reasonable doubt that the error complained of will not or did not affect the outcome of the
trial in light of the entire record, i.e., where there is no reasonable possibility the error
contributed to the verdict.


6.
        Under the facts of this case, the prosecutor's characterization of the defendant's
theory of the case as "ridiculous" was a fair comment on the evidence.


        Appeal from Wyandotte District Court; J. DEXTER BURDETTE, judge. Opinion filed April 27,
2018. Convictions affirmed, sentence vacated in part, and case remanded with directions.


        Kai Tate Mann, of Kansas Appellate Defender Office, argued the cause, and Kimberly Streit
Vogelsberg, of the same office, was on the brief for appellant.


        Christopher L. Schneider, assistant district attorney, argued the cause, and Mark A. Dupree Sr.,
district attorney, and Derek Schmidt, attorney general, were with him on the brief for appellee.




                                                     2
The opinion of the court was delivered by


          STEGALL, J.: Marcus G. Butler directly appeals his convictions—first-degree
felony murder, conspiracy to commit aggravated robbery, and attempted aggravated
robbery. He alleges multiple reversible errors, but after a thorough review, we affirm
Butler's convictions.


          Butler also argues—and the State concedes—the district court erred by sentencing
him to lifetime postrelease supervision instead of lifetime parole for his first-degree
felony-murder conviction. We agree this was error. We vacate this portion of Butler's
sentence and remand the case to the district court so the court may impose lifetime
parole.


                         FACTUAL AND PROCEDURAL BACKGROUND


          Shortly after 7 p.m. on January 9, 2013, Kevin Smith returned home from work to
the apartment he shared with his fiancée, Demetria Hunter, in Wyandotte County. When
Smith arrived, he discovered a vehicle parked in his spot. Hunter and Smith's neighbors
had a history of parking in their stalls and making loud noises. Smith saw a white male—
later identified as Clint Schierbaum—exiting the neighboring apartment. Smith
questioned him about the vehicle, but Schierbaum told him he did not know who owned
the vehicle and left.


          About 15 minutes later, Hunter and Smith heard a series of loud popping or
banging noises coming from the neighboring apartment. Smith later testified he heard
two sets of pops about seven to ten minutes apart. Hunter, on the other hand, stated when
she heard some banging noises, she "beat on the wall . . . and all of a sudden I just kept
hearing bang, bang, bang on the wall."


                                              3
       Hunter called the police to register a noise complaint. She and Smith stepped out
of their front door to investigate. Three white men emerged from the neighboring
apartment. When Hunter tried to confront them about the noise, the group hurried past
them, climbed into a vehicle, and left. Hunter thought one of the men appeared afraid.


       Law enforcement officers arrived shortly thereafter. After they spoke with Smith
and Hunter, Nick Rhodes—a resident of the neighboring apartment—arrived on the
scene. Rhodes told the officers his roommates had informed him a shooting had occurred
in the apartment. Rhodes gave the officers permission to search the apartment.


       The officers discovered two men in an upstairs bedroom, both of whom had been
shot. Matthew Gibson—who was lying on the floor—was dead. A forensic pathologist
later testified Gibson died from multiple gunshot wounds, including one to the head and
two to his abdomen. Officers recovered a .357 caliber revolver resting on the floor next to
Gibson, which was later identified as his revolver. The revolver had one empty cartridge
casing in it, while the remaining cartridges were loaded.


       Leland Pruneda was lying on the bed. Pruneda had been shot in the back of the
head but was still alive and conscious. Officers located a .40 caliber semiautomatic
handgun resting on the bed next to Pruneda. The gun's magazine contained loaded
rounds, but the chamber was empty. Officers later recovered several .32 caliber shell
casings from the bedroom. After calling for medical personnel, an officer tried to
question Pruneda, but he was too disoriented to give an account of what happened.
Pruneda was transported to the hospital for treatment.


       According to Schierbaum, he arrived at the apartment earlier that day around 7
p.m. to buy a gram of marijuana from Nick Yanos. Schierbaum entered the apartment
through the unlocked front door and went upstairs to Yanos' bedroom, where Yanos
typically sold marijuana. Schierbaum testified Yanos usually left the front door unlocked.

                                             4
A couple minutes after he arrived, two other individuals—Bryce Meyn and Brandon
Eberth—arrived to buy marijuana from Yanos. All four men smoked some marijuana
together.


       Pruneda and Gibson then arrived together, and all six of them congregated in
Yanos' bedroom. The six men knew each other from high school and were cordial with
each other. A few minutes later, Schierbaum left with his marijuana through the front
door where he was confronted by Smith about the vehicle parked in Smith's spot.


       At this point, five people were in the bedroom—Pruneda, Gibson, Eberth, Meyn,
and Yanos. Not long after Schierbaum left, Eberth heard the footsteps of somebody
walking up the apartment stairs. Eberth and Meyn testified a black male wearing a ski
mask and brandishing a pistol ascended the stairs. He pointed the pistol at the group and
told them to get on the ground. Eberth—assuming they were being robbed—went to the
ground, pulled out his wallet, and held it out for the man. Meyn also went to ground.
Several shots were fired, and the assailant fled the apartment.


       Pruneda remembered hearing someone tell them to "get the fuck down," and he
looked right before being shot in the back of his head. While at the hospital the following
day, Pruneda told an officer a single black male wearing a ski mask entered the apartment
and shot him during the course of a robbery.


       After the assailant fled, Gibson was hunched over by a dresser groaning and
bleeding. Pruneda was also injured and bleeding, though he was talking. Afraid, Meyn,
Eberth, and Yanos left the apartment in a hurry. Yanos took his marijuana with him. As
the three men exited the apartment, they passed Smith and Hunter, who were yelling that
they had called the police. The three men loaded into Eberth's vehicle and left. Yanos
threw his marijuana out of the car, and they eventually returned to the apartment and
spoke with the police officers who were present when they arrived.

                                               5
       At this point in time, law enforcement did not have a lead on the shooter's identity.
But on January 14, 2013, officers received a phone call from Beau Barger who claimed
he had information related to the shooting. Barger implicated his coworkers, Marcus
Butler and Tyler Jewell. Kyle Cole, another coworker, later provided law enforcement
with corroborating information. The State charged Butler with one count each of first-
degree felony murder, attempted aggravated robbery, and conspiracy to commit
aggravated robbery.


       The district court held a three-day jury trial. The State called 16 witnesses to
testify, including Schierbaum, Meyn, Eberth, Pruneda, Cole, Barger, Smith, and Hunter.
Jewell, who claimed to have been Butler's accomplice, also testified for the State.


       Barger told the jury he, Butler, Jewell, and Cole worked in the automotive detail
department at Zeck Ford—a car dealership in Leavenworth, Kansas. Barger knew Yanos
and those present in the apartment on January 9, 2013, from high school. He also knew
Butler purchased marijuana from Yanos. About one month before the shooting, Butler
told Barger he was upset with a purchase from Yanos and he wanted to rob Yanos.
Barger advised against doing so, believing it would be pointless. About one week before
the shooting, Butler again approached Barger and said he wanted to rob Yanos.


       On the night of the shooting, Barger claimed he had learned about the events
through Cole. The next morning at work, Butler pulled Barger into a room and told him
he had shot "him." By this time, Barger knew Gibson was dead. Butler told Barger that
after he entered the house, he found four or five people in a room, told everyone to get
down, and when he heard shots and saw flashes, Butler began shooting until he
"[e]mptied the clip." Butler allegedly warned Barger to not tell anyone else about the
shooting. Because he was afraid of what Butler might do to him, Barger waited a few
days before calling the police.

                                              6
       Cole told the jury that about one month before the shooting, Butler approached
him looking for someone who sold marijuana. Cole purchased marijuana from Yanos, so
he referred Butler to Yanos. Like Barger, Cole knew Yanos and those present in the
apartment from high school. Cole knew Butler had purchased marijuana from Yanos "a
couple times."


       Later, Butler approached Cole four or five times and asked Cole to help him rob
Yanos. Butler wanted to know how much money Yanos kept on him and whether he had
any guns. According to Cole, he refused to help Butler and told Butler not to rob his
friends.


       On the day of the shooting, Jewell warned Cole not to go to Yanos' house that
evening because Butler was "gonna run up in there." Cole claimed he thought Jewell was
joking. Later that night, Cole received a frantic phone call from Jewell's phone. Jewell
told Cole: "[W]e were not there tonight . . . you don't know anything. If you say
anything, we will find you." Butler then came on the line and told Cole: "We were not
there tonight, you don't know anything. There was no evidence tracing back to him." Cole
claimed Butler threatened to find him and "beat [his] ass" if he told anybody it was them.
Butler also asked Cole to tell him where he and Barger were, presumably because they
were the only ones who knew about Butler's plan to rob Yanos.


       Two days later, Cole returned to work where Butler pulled him aside to a break
room to have a private conversation. Butler told Cole "he ran up in there and they pulled
a gun out so he just started shooting." Butler allegedly told Cole there was no evidence
linking him to the crime, only he and Barger could implicate him, and Butler wanted to
"make sure [they] would keep [their] mouths shut." Cole believed Butler was trying to
intimidate him. The conversation concluded when their boss entered the room.


                                             7
       Days later, Cole received a phone call while at work from a number he did not
recognize. Cole claimed he answered the call over the speakerphone while Jewell was
working next to him. It was a police detective who asked him to come to the police
department for questioning. After Cole hung up, he claimed Jewell "started freakin' out"
and told Cole that he could not go to the police department. Jewell later denied ever
overhearing a phone call. Cole claimed Jewell then left work to pick up Butler and bring
him back to work.


       When Cole left work, he discovered Butler and Jewell waiting by his vehicle in
Jewell's pickup truck. They instructed Cole to get into the truck, and once he was inside,
they told him, "[Y]ou can't go in there, you can't say shit, you don't know anything.
Where's [Barger]? Call [Barger], I need to know where [Barger] is." Cole told them he
would remain silent, but after he exited the truck, Cole went to the police station and gave
a statement.


       Jewell was the State's final witness. He testified pursuant to a plea agreement. The
State originally charged Jewell with the same counts as Butler—first-degree murder,
attempted aggravated robbery, and conspiracy to commit aggravated robbery. In
exchange for his testimony, the State amended the charges to one count of second-degree
murder, to which Jewell pled guilty.


       Jewell bought marijuana from Yanos and knew Butler purchased marijuana from
Yanos on a weekly basis. Jewell would occasionally accompany Butler to Yanos'
apartment so they could both buy marijuana. Jewell and Butler were friendly with each
other and would hang out outside of work.


       Shortly before the shooting, Jewell heard Butler talking to Cole and Barger about
how Yanos was "short[ing]" him on marijuana. Butler thought Yanos was selling him
"shake weed" instead of "solid nuggets." The afternoon of the shooting, Jewell and Butler

                                             8
spoke on the phone about going to Yanos' apartment and robbing him of his marijuana
and money. Butler did not own a vehicle at the time, so he asked Jewell to drive him to
Yanos' apartment.


       Around 4 or 5 p.m. that day, Jewell spoke with Butler to let him know that he
would help with the robbery. Jewell testified he agreed to help Butler because he wanted
to scare Yanos. To him, Yanos "was a punk kid selling weed," and he wanted to "bring
him down a notch." After Butler finished work around 6:45 or 7 p.m., Jewell picked him
up from the dealership. From there, Jewell drove them to Yanos' apartment. On the way
there, they stopped at a gas station, and Butler paid for Jewell's gas in exchange for
driving him to the apartment. Butler was wearing black jeans, a black hoodie, black and
white shoes, and he had a ski mask rolled up on the top of his head.


       On the drive to the apartment, Butler and Jewell discussed their plan. They
decided to both enter the apartment; Butler was supposed to go upstairs and rob Yanos
while Jewell remained downstairs to keep a lookout. Jewell noticed on the ride to the
apartment Butler had a silver and black handgun in his lap. When they arrived, Jewell
parked down the street, so Yanos could not see his truck. According to Jewell, they
waited in the truck until they received a text message from Cole letting them know Yanos
was home.


       While it was dark, Butler and Jewell exited the truck and walked to Yanos'
apartment. Butler entered the front door—which was unlocked—and Jewell followed
behind him. As they entered the front door, Butler pulled the ski mask down to cover his
face. Some of Butler's skin was visible through the mouth and eye holes of the mask.
Both Meyn and Eberth told the jury they could see the color of the shooter's skin from
around the openings in the ski mask.




                                             9
       Jewell, who was unarmed, checked the downstairs living room to make sure
nobody was present and then remained by the front door. Butler walked up the stairs with
the gun in his hand, which Jewell saw Butler carrying when they entered the building. As
he ascended the stairs, Jewell heard Butler cock the weapon and yell for everyone to get
on the ground. He then heard feet stomping followed by at least 10 gunshots, at which
point Jewell fled for the truck. Jewell heard Butler running behind him, and when they
reached the truck, Jewell drove them to an apartment in Kansas City, Missouri, near the
Sprint Center.


       While Jewell was driving, Butler told him what had happened:


       "[W]hen he went up the stairs, the dude stood up and walked towards him and he pushed
       him and he grabbed some dude and put him up against the wall. Out of the corner of his
       eye he saw a dude stand up with his gun to shoot at him and he said he missed, that's
       when he grabbed him and started shooting him."


       Butler also told Jewell when he fired his gun, he "didn't miss." While on their way
to the apartment, Jewell called Cole from his cell phone. Butler also spoke with Cole, but
Jewell could not recall the details of what was said. On cross-examination, Jewell denied
ever threatening Cole or Barger. Once at the apartment, they disposed of their belongings.
Jewell saw Butler place the gun into a bag. They remained at the apartment for about half
an hour and then returned to Leavenworth. Jewell dropped Butler off at his apartment and
went home.


       Jewell went to work the next day, where he spoke with both Cole and Barger.
Jewell claimed he simply apologized to them. After Cole received a call from the police,
Jewell recalled speaking with Cole and Butler in his vehicle outside of work. Not long
after, Jewell received a phone call from the police, asking him to come to the station for



                                                  10
questioning. He then had his girlfriend drive him to the police station where he waived
his Miranda rights and confessed.


       Following Jewell's testimony, the State rested. Butler moved for a directed verdict,
which the court denied. Butler rested without presenting any evidence. The jury
ultimately found Butler guilty as charged. The court did not poll the individual jurors, but
asked the jury, "[S]o say you all?" The jury responded, "Yes."


       The day after Butler was convicted, his trial counsel filed a motion for new trial
and memorandum in support, alleging several trial errors. Over two weeks later, Butler
submitted a motion for ineffective assistance of counsel, asserting several deficiencies in
his trial counsel's performance. Nearly one month later, Butler filed a pro se motion
asking for a new trial, in which he primarily argued his trial counsel was ineffective for
not calling an alibi witness.


       On November 24, 2014, the district court held a preliminary hearing on the
motions. The court stated it had received "a lot of correspondence" from Butler claiming
he was unhappy with his trial counsel. Butler told the court he had communication issues
with counsel throughout trial and claimed his girlfriend, Erin Davis, was "constantly
trying to get in contact with him" and would have provided him with an alibi. Thereafter,
the court allowed trial counsel to withdraw and appointed new counsel.


       Nearly eight months later, Butler's new counsel filed an "amended/supplemented
motion for new trial." The motion incorporated the arguments raised by Butler's trial
counsel and further argued trial counsel was ineffective (1) by failing to investigate the
presence or absence of DNA and other forensic evidence at the crime scene; (2) by
neglecting to subpoena phone records and time cards from the dealership; (3) by failing
to investigate a gun once located in a Leavenworth pawn shop that Butler believed may


                                             11
have belonged to the actual shooter; (4) by not calling his girlfriend as an alibi witness;
and (5) by failing to generally investigate Butler's case.


       The district court conducted an evidentiary hearing, during which Butler's trial
counsel testified. Following the testimony, Butler's new counsel also advised the court
Butler believed his "uncharged bad acts" of the unsuccessful solicitations of and threats
toward Barger and Cole "should not have been brought up."


       The court ultimately denied Butler's motion for new trial. It first outlined the
evidence presented at trial and determined there was sufficient evidence to support each
of Butler's three convictions. Next, the court found Butler did not provide his trial
counsel with an alibi witness and trial counsel had numerous contacts and visits with
Butler. The court dismissed Butler's concerns over potential DNA evidence because his
position at trial was that the State could not provide any DNA or other physical evidence
tying him to the shooting. It further reasoned because there was testimony Butler had
previously been in the apartment to purchase marijuana, trial counsel understandably
would not want to search for and possibly unearth Butler's DNA in the apartment. The
court found the remaining information requested by Butler irrelevant. Lastly, the court
held a limiting instruction regarding Butler's other bad acts was not warranted because his
unsuccessful solicitation of and threats to Cole and Barger were "part and parcel" of the
events that occurred that day.


       Immediately thereafter, the district court sentenced Butler to life in prison without
the possibility of parole for 20 years for the first-degree felony murder and imposed
consecutive 32-month sentences for the attempted aggravated robbery and conspiracy to
commit aggravated robbery. The court also imposed lifetime postrelease supervision.




                                              12
       Butler timely appealed his convictions and sentence to this court. See K.S.A. 2012
Supp. 22-3601(b)(3) (providing for direct appeal to the Supreme Court from a district
court's final judgment when a maximum sentence of life imprisonment has been
imposed).


                                          ANALYSIS


K.S.A. 2012 Supp. 21-5302 does not set forth alternative means for committing an overt
act in furtherance of a conspiracy.


       Butler first argues his conviction for conspiracy to commit aggravated robbery
must be reversed because there was insufficient evidence to support a finding of guilt on
each of the various alternative means for committing the overt act in furtherance of the
conspiracy. "Alternative means issues arise when the statute and any instructions that
incorporate it list distinct alternatives for a material element of the crime." State v. Sasser,
305 Kan. 1231, 1239, 391 P.3d 698 (2017); State v. Brown, 295 Kan. 181, 184, 284 P.3d
977 (2012) ("We hold that a statute—and any instruction that incorporates it—must list
distinct alternatives for a material element of the crime, not merely describe a material
element or a factual circumstance that would prove the crime, in order to qualify for an
alternative means analysis and application of the super-sufficiency requirement.").
"Alternative means are legislatively determined, distinct, material elements of a crime, as
opposed to legislative descriptions of the material elements or of the factual
circumstances that would prove the crime." State v. Foster, 298 Kan. 348, Syl. ¶ 4, 352,
312 P.3d 364 (2013).


       If this is an alternative means case, we must conduct what we have termed a
"super-sufficiency" analysis. That is, sufficient evidence must support each of the
alternative means charged to ensure that the verdict is unanimous as to guilt. Brown, 295
Kan. at 188; see State v. Bolze-Sann, 302 Kan. 198, 208, 352 P.3d 511 (2015)

                                              13
("'"'[W]here a single offense may be committed in more than one way, there must be jury
unanimity as to guilt for the single crime charged. Unanimity is not required, however, as
to the means by which the crime was committed so long as substantial evidence supports
each alternative means.'"'").


       But if the case does not involve alternative means, the question of jury unanimity
is not implicated. See State v. Swint, 302 Kan. 326, 336, 352 P.3d 1014 (2015). Therefore
we must initially consider whether the jury was ever presented with an alternative means
case. The determination of whether a case involves alternative means is usually a
question of statutory interpretation subject to unlimited review. See State v. Williams, 303
Kan. 750, 757, 368 P.3d 1065 (2016).


       The rules of statutory interpretation and construction are well known:


       "The touchstone of statutory construction is legislative intent, and to divine this intent we
       first examine a statute's plain language to determine whether it describes alternative
       means by listing 'alternative distinct, material elements.' The legislature typically signals
       its intent to create an alternative means by 'separating alternatives into distinct
       subsections of the same statute.' [Citations omitted.]" 303 Kan. at 757.


       Kansas law defines conspiracy as "an agreement with another person to commit a
crime or to assist in committing a crime. No person may be convicted of a conspiracy
unless an overt act in furtherance of such conspiracy is alleged and proved to have been
committed by such person or by a co-conspirator." K.S.A. 2012 Supp. 21-5302(a).
Conspiracy is comprised of two elements: "'(1) An agreement between two or more
persons to commit or assist in committing a crime and (2) the commission by one or more
of the conspirators of an overt act in furtherance of the object of the conspiracy.'" State v.
Hill, 252 Kan. 637, 641, 847 P.2d 1267 (1993).




                                                     14
       Notably, the statute does not list alternative ways a fact-finder could conclude the
defendant committed an overt act in furtherance of the conspiracy; it simply states a
conviction cannot occur unless an overt act is alleged and proved. Indeed, the language
upon which Butler bases his alternative means claim does not appear in K.S.A. 2012
Supp. 21-5302. "That alone indicates the legislature never intended for cases like
[defendant's] to be alternative means cases." Williams, 303 Kan. at 758. Instead, the
Legislature has seen fit to leave the question of what constitutes an overt act to the
judicial process. See, e.g., State v. Mays, 277 Kan. 359, 385, 85 P.3d 1208 (2004)
(holding there was sufficient evidence to find the defendant committed overt acts in
furtherance of a conspiracy to commit first-degree murder by obtaining a weapon and
driving around looking for victims). Thus looking solely to the plain language of K.S.A.
2012 Supp. 21-5302, we conclude the statute does not set forth alternative means for
committing an overt act. See State v. Cottrell, 53 Kan. App. 2d 425, 433, 390 P.3d 44 ("A
plain reading of the language in the conspiracy statute reflects that the legislature did not
intend to create more than one distinct way in which a defendant can commit an overt
act."), rev. granted 306 Kan. 1322 (2017).


       Butler also directs our attention to Instruction 19, which read:


              "The defendant is charged in Count III with Conspiracy to Commit Aggravated
       Robbery. The defendant pleads not guilty.


              "To establish this charge, each of the following claims must be proved:


              "1. The defendant agreed with another person to commit or assist in the
       commission of aggravated robbery.


              "2. The defendant did so agree with the intent that aggravated robbery be
       committed.




                                                   15
               "3. The defendant or any party to the agreement acted in furtherance of the
       agreement by discussing and planning the aggravated robbery, arrived at the location,
       and carried out the plan.


               "4. This act occurred on or about the 9th day of January, 2013, in Wyandotte
       County, Kansas." (Emphasis added.)


       The complaint alleged the same series of overt acts.


       Butler isolates the particular phrase, "discussing and planning the aggravated
robbery," arguing this alone could never—as a matter of law—constitute an overt act in
furtherance of a conspiracy. See State v. Crockett, 26 Kan. App. 2d 202, Syl. ¶ 6, 205,
987 P.2d 1101 (1999) (reversing a defendant's conviction for conspiracy to commit first-
degree murder where the complaint only listed "planning on the time, location and
manner of killing" as the overt act in furtherance of the conspiracy).


       Butler begins his argument by claiming the "district court instructed the jury that
to be guilty, Mr. Butler, or any other party to the agreement, committed any of the
following overt acts: by discussing and planning the aggravated robbery, arrived at the
location, and carried out the plan." (Emphasis added.) Butler wrongly characterizes the
court's instructions. The court told the jury it must find "each of" the elements must be
proved, which included: "The defendant or any party to the agreement acted in
furtherance of the agreement by discussing and planning the aggravated robbery,
arrived[sic] at the location, and carried[sic] out the plan."


       Appellate courts consider "'jury instructions as a whole, without focusing on any
single instruction, in order to determine whether they properly and fairly state the
applicable law or whether it is reasonable to conclude that they could have misled the
jury.'" State v. Hilt, 299 Kan. 176, 184-85, 322 P.3d 367 (2014). When looking at the
third element in its entirety, Butler fails to recognize "discussing and planning" is only

                                                  16
one part of the entire series of acts alleged by the State, which is connected by the
coordinating conjunction, "and." Therefore in order to find Butler guilty of conspiracy to
commit aggravated robbery, the jury had to find he or Jewell discussed and planned the
aggravated robbery, and arrived at the location, and carried out the plan. These are not
alternative means but simply a sequence of events which collectively make up the alleged
overt act.


       Butler relies on State v. Enriquez, 46 Kan. App. 2d 765, 266 P.3d 579 (2011), in
which a jury found a defendant guilty of conspiracy to commit first-degree murder. The
district court in that case instructed the jury it could find Enriquez or any party to the
agreement acted in furtherance of the agreement by:


                 "a. Purchasing tools at two locations in Dodge City, Kansas; or


                 "b. Requesting additional members to be part of the plan; or


                 "c. That the defendant, Noel Trejo-Medrano, and Joel Mendoza-Soto traveled
       from Nebraska to Dodge City, Kansas, to put the plan into place[.]" 46 Kan. App. 2d at
       772-73.


       No unanimity instruction was given. After noting that no other Kansas appellate
court had addressed this issue, the Court of Appeals held that the jury was presented with
three alternative means by which Enriquez or another party could have committed an
overt act. Enriquez, 46 Kan. App. 2d at 775-76. Nonetheless, the panel affirmed
Enriquez' conviction because it found beyond a reasonable doubt a rational juror could
find each overt act occurred. 46 Kan. App. 2d at 776-77.


       In State v. Smith, 268 Kan. 222, 230, 993 P.2d 1213 (1999), we expressed concern
when a jury is given a list of possible overt acts—any of which may satisfy the overt act
requirement—"a danger could exist that the jury was not unanimous as to the act or acts

                                                    17
it relied upon for the conviction." In Smith, however, we found no error where the jurors
were individually polled, and the jury affirmed it was unanimous as to the particular overt
act. 268 Kan. at 230.


       But resolving Butler's claim does not necessitate an analysis of whether Enriquez
and Smith remain valid after our decision in Brown, 295 Kan. 181, in which we
established a statutory test for determining if alternative means existed. Butler's case
presents a distinguishable set of facts. As previously discussed, the State alleged a string
of connected events to satisfy the overt-act element. Accordingly, we hold this is not an
alternative means case and the super-sufficiency standard does not apply.


       Butler nonetheless argues there was insufficient evidence to support the overt act
(comprised of a sequence of events) alleged by the State. When the defendant challenges
the sufficiency of the evidence supporting a conviction, the standard of review is
whether, after reviewing all the evidence in a light most favorable to the State, the
appellate court is convinced a rational fact-finder could have found the defendant guilty
beyond a reasonable doubt. In making such a determination, appellate courts do not
reweigh evidence, resolve evidentiary conflicts, or make witness credibility
determinations. State v. Brown, 305 Kan. 674, 689, 387 P.3d 835 (2017).


       At trial, Jewell testified he and Butler spoke on the phone in the afternoon of
January 9, 2013, about robbing Yanos of his marijuana and money. Shortly thereafter,
they spoke again on the phone, and Jewell told Butler he would assist in the robbery. And
while they were travelling to Yanos' apartment, Butler and Jewell hatched their plan—
Butler would go upstairs and rob Yanos while Jewell remained downstairs as the lookout.
Jewell then provided the jury with detailed testimony of the botched robbery and the
events after they fled the apartment. Barger and Cole testified Butler confessed to them
about the events of the failed robbery. Viewing the evidence in a light most favorable to
the State, there is sufficient evidence to support the series of overt acts alleged.

                                              18
The district court correctly instructed the jury that it had to find Butler committed
conspiracy to commit aggravated robbery knowingly rather than intentionally.


       Butler next challenges the jury instructions for conspiracy to commit aggravated
robbery. When a jury instruction is alleged to be erroneous,


       "(1) First, the appellate court should consider the reviewability of the issue from both
       jurisdiction and preservation viewpoints, exercising an unlimited standard of review; (2)
       next, the court should use an unlimited review to determine whether the instruction was
       legally appropriate; (3) then, the court should determine whether there was sufficient
       evidence, viewed in the light most favorable to the defendant or the requesting party, that
       would have supported the instruction; and (4) finally, if the district court erred, the
       appellate court must determine whether the error was harmless." State v. Plummer, 295
       Kan. 156, 163, 283 P.3d 202 (2012).


       Because Butler is asserting an instruction error for the first time on appeal, the
failure to give a legally and factually appropriate instruction is reversible only if the
failure was clearly erroneous. See K.S.A. 2012 Supp. 22-3414(3); State v. Solis, 305 Kan.
55, 65, 378 P.3d 532 (2016).


       The district court instructed the jury regarding conspiracy to commit aggravated
robbery as follows:


                                        "INSTRUCTION NO. 19


               "The defendant is charged in Count III with Conspiracy to Commit Aggravated
       Robbery. The defendant pleads not guilty.


               "To establish this charge, each of the following claims must be proved:



                                                     19
                "1. The defendant agreed with another person to commit or assist
        in the commission of aggravated robbery.


                "2. The defendant did so agree with the intent that aggravated
        robbery be committed.


                "3. The defendant or any party to the agreement acted in
        furtherance of the agreement by discussing and planning the aggravated
        robbery, arrived at the location, and carried out the plan.


                "4. This act occurred on or about the 9th day of January, 2013, in
        Wyandotte County, Kansas.


        "The definition of Aggravated Robbery, the crime charged to be the subject of
the conspiracy, is set forth in Instruction No. 18." (Emphasis added.)


                                 "INSTRUCTION NO. 20


        "The State must prove that the defendant committed the crime of Conspiracy to
Commit Aggravated Robbery, knowingly.


        "A defendant acts knowingly when the defendant is aware of the nature of his
conduct that the State complains about." (Emphasis added.)


                                 "INSTRUCTION NO. 21


        "A person may be convicted of a conspiracy only if some act in furtherance of
the agreement is proved to have been committed. An act in furtherance of the agreement
is any act knowingly committed by a member of the conspiracy in an effort to effect or
accomplish an object or purpose of the conspiracy. The act itself need not be criminal in
nature. It must, however, be an act which follows and tends towards the accomplishment
of the object of the conspiracy. The act may be committed by a conspirator alone and it is




                                             20
       not necessary that the other conspirator be present at the time the act is committed. Proof
       of only one act is sufficient." (Emphasis added.)


                                         "INSTRUCTION NO. 25


               "AS USED IN THESE INSTRUCTIONS, THE FOLLOWING WORDS AND
       PHRASES ARE DEFINED AS INDICATED:


               "An overt act necessarily must extend beyond mere preparations made by the
       accused and must sufficiently approach consummation of the offense to stand either as
       the first or subsequent step in a direct movement toward the completed offense. Mere
       preparation is insufficient to constitute an overt act.


               "A conspiracy is an agreement with another or other persons to commit a crime
       or to assist in committing a crime, followed by an act in furtherance of the agreement.


               "The agreement may be established in any manner sufficient to show
       understanding. It may be oral or written, or inferred from all of the facts and
       circumstances."


       Believing the jury should have been instructed that it had to find he committed the
conspiracy to commit aggravated robbery "intentionally" rather than "knowingly," Butler
contends the instruction was not legally appropriate because it impermissibly lowered the
State's burden of proof. We exercise plenary review over such claims. See Plummer, 295
Kan. at 163.


       A trial court has the duty to "define the offense charged in the jury instructions,
either in the language of the statute or in appropriate and accurate language of the court"
and "inform the jury of every essential element of the crime that is charged." State v.
Richardson, 290 Kan. 176, 181, 224 P.3d 553 (2010). This duty arises from the right to
public trial guaranteed by the state and federal constitutions. See United States v. Gaudin,
515 U.S. 506, 509-10, 115 S. Ct. 2310, 132 L. Ed. 2d 444 (1995) (stating that the Fifth

                                                     21
and Sixth Amendments "require criminal convictions to rest upon a jury determination
that the defendant is guilty of every element of the crime with which he is charged,
beyond a reasonable doubt"); Kan. Const. Bill of Rights, §§ 5, 10 ("The right of trial by
jury shall be inviolate.") ("In all prosecutions, the accused shall be allowed . . . to have . .
. a speedy public trial by an impartial jury."). We examine jury instructions as a whole to
determine whether they fairly state the applicable law or reasonably misled the jury. Hilt,
299 Kan. at 184-85.


       At the outset, we note that Instruction No. 19 comports with PIK Crim. 4th 53.030
(2014 Supp.) and Instruction No. 25 matches PIK Crim. 4th 53.060 (2012 Supp.).
Instruction No. 21 matches PIK Crim. 4th 53.040 (2012 Supp.)—which ascribes a
knowing mental state to the commission of an act in furtherance of the conspiracy. "We
strongly recommend the use of PIK instructions, which knowledgeable committees
develop to bring accuracy, clarity, and uniformity to instructions." State v. Barber, 302
Kan. 367, 377-78, 353 P.3d 1108 (2015).


       Aggravated robbery is defined as "knowingly taking property from the person or
presence of another by force or by threat of bodily harm to any person" who "(1) [i]s
armed with a dangerous weapon; or (2) inflicts bodily harm upon any person in the
course of such robbery." K.S.A. 2012 Supp. 21-5420(a)-(b).


       Conspiracy is defined in relevant part as:


               "(a) A conspiracy is an agreement with another person to commit a crime or to
       assist in committing a crime. No person may be convicted of a conspiracy unless an overt
       act in furtherance of such conspiracy is alleged and proved to have been committed by
       such person or by a co-conspirator.


               "(b) It is immaterial to the criminal liability of a person charged with conspiracy
       that any other person with whom the defendant conspired lacked the actual intent to

                                                   22
       commit the underlying crime provided that the defendant believed the other person did
       have the actual intent to commit the underlying crime." K.S.A. 2012 Supp. 21-5302.


       The text of the conspiracy statute does not specify a mental state. What is more,
mental states necessary to engage in a conspiracy are notoriously difficult to classify:


                "Although the crime of conspiracy is 'predominantly mental in composition,'
       there has nonetheless always existed considerable confusion and uncertainty about
       precisely what mental state is required for this crime. . . . [T]his is undoubtedly
       attributable to two factors: (1) it is conceptually difficult to separate the mental state
       requirement from the agreement which constitutes the act; and (2) as with all inchoate
       crimes, it is necessary to take into account the elements of the crime which is the
       objective." 2 LaFave, Substantive Criminal Law, Acts and Mental State § 12.2(c) (3d ed.
       2018).


       LaFave divides the first element of conspiracy—an agreement between two or
more persons to commit or assist in committing a crime—into (1) the intent to agree and
(2) the intent to achieve a certain objective, which are often blurred together. LaFave,
§ 12.2(c)(1)-(2); see 15A C.J.S., Conspiracy § 122 ("There are two aspects of knowledge
involved in a conspiracy: knowing participation or membership in the scheme charged
and some knowledge of the unlawful aims and objectives of the scheme."). Confusion
may arise when "the objective of the conspiracy, if achieved, is itself a crime, for under
such circumstances the mental state for that crime must also be taken into account"
because "a 'conspiracy to commit a particular substantive offense cannot exist without at
least the degree of criminal intent necessary for the substantive offense itself.'" LaFave,
§ 12.2(c)(2).


       Butler argues that "intentionally" is the proper culpable state for conspiracy. To
support his claim, he points us to a body of caselaw indicating conspiracy is a specific
intent crime. This holding arose from our decision in State v. Campbell, 217 Kan. 756,


                                                     23
770, 539 P.2d 329 (1975). In that case, this court considered whether the conspiracy
statute was unconstitutionally vague for failing to require an intent to commit the offense.
217 Kan. at 769. The conspiracy statute at issue in Campbell is substantively the same as
the current one. Compare K.S.A. 21-3302 (Weeks) with K.S.A. 2012 Supp. 21-5302(a).
In Campbell, we stated:


               "As a general rule a specific intent is essential to the crime of conspiracy (16 Am.
       Jur. 2d, Conspiracy, § 9). The specific intent required divides into two elements: (a) The
       intent to agree, or conspire, and (b) the intent to commit the offense (Harno, 'Intent in
       Criminal Conspiracy' [1941], 89 U. Pa. L. Rev. 624, 631). Defendants concede that the
       act of conspiring being volitional includes within itself the intent to agree ('Developments
       in the Law—Criminal Conspiracy,' 72 Harv. L. Rev. 920, 935). They urge that the second
       intent necessary is not provided for in the present statute. In 1, Anderson, Wharton's
       Criminal Law and Procedure, § 85, it is stated:


                        'Analytically a dual mental state is present in the case of
               conspiracy. There is both (1) the intent or agreement of the parties to act
               together, and (2) the intent to commit an unlawful act or to commit a
               lawful act by unlawful means, or to do an act jointly which the law
               makes illegal when done by two or more persons. . . . Because of the
               obvious practical difficulty of proving the existence of the two distinct
               intents, the courts generally do not make any distinction between them.
               Because the intent to conspire is also a criminal act, there is also little
               distinction made between intent and act, except as reference is made to
               an overt act in addition to the formation of the conspiracy agreement.' (p.
               183.)


               "Defendants' basic proposition is that the conspiracy statute does not require an
       intent and one may unintentionally violate the statute's proscription and be found guilty.


               "K.S.A. 21-3302 provides that a conspiracy is an agreement with another person
       to commit a crime or to assist to commit a crime. The essence is the agreement to commit
       a crime, not simply to commit a particular act, as to drive an automobile at a certain time

                                                     24
      and place. Clearly a mental state is contemplated. An individual might agree to perform a
      certain act but it is difficult to conceive how one could unintentionally agree to commit a
      crime. K.S.A. 21-3201 provides that criminal intent is an essential element of every crime
      and may be established by proof that the conduct of the accused was willful. Willful
      conduct is defined as knowing and intentional and not accidental. Therefore, an
      individual could not be found to have unintentionally violated the statute. Full protection
      against this occurrence will be afforded at trial by instructions to the jury on the factual
      issue of intent. K.S.A. 21-3302 is not unconstitutionally vague and indefinite." (Emphasis
      added.) 217 Kan. at 770-71.


      The Campbell court held conspiracy required intent but defined such intent in
terms of K.S.A. 21-3302 (Weeks)—conduct that is willful, knowing, or intentional and
not accidental. Prior to July 1, 2011, our criminal code equated "knowing" with
"intentional." K.S.A. 21-3201. The culpability statute that Campbell relied upon
provided:


                "(1) Except as provided by sections 21-3202, 21-3204, and 21-3405, a criminal
      intent is an essential element of every crime defined by this code. Criminal intent may be
      established by proof that the conduct of the accused person was willful or wanton. Proof
      of willful conduct shall be required to establish criminal intent, unless the statute defining
      the crime expressly provides that the prohibited act is criminal if done in a wanton
      manner.


                "(2) Willful conduct is conduct that is purposeful and intentional and not
      accidental. As used in this code, the terms 'knowing,' 'intentional,' 'purposeful,' and 'on
      purpose' are included within the term 'willful.'" (Emphasis added.) K.S.A. 21-3201
      (Weeks).


      As part of the larger recodification of our criminal code in 2011, the Kansas
Legislature largely adopted the Model Penal Code's definitions for culpable mental states.
See State v. Thach, 305 Kan. 72, 83, 378 P.3d 522 (2016); American Law Institute,



                                                    25
Model Penal Code § 2.02(2) (1985); Kansas Criminal Code Recodification Commission,
2010 Final Report to the Kansas Legislature, Vol. 1, pp. 21-23 (December 16, 2009).


       Unlike before, our criminal code now distinguishes between knowing and
intentional conduct:


               "(h) A person acts 'intentionally,' or 'with intent,' with respect to the nature of
       such person's conduct or to a result of such person's conduct when it is such person's
       conscious objective or desire to engage in the conduct or cause the result. All crimes
       defined in this code in which the mental culpability requirement is expressed as
       'intentionally' or 'with intent' are specific intent crimes. A crime may provide that any
       other culpability requirement is a specific intent.


               "(i) A person acts 'knowingly,' or 'with knowledge,' with respect to the nature of
       such person's conduct or to circumstances surrounding such person's conduct when such
       person is aware of the nature of such person's conduct or that the circumstances exist. A
       person acts 'knowingly,' or 'with knowledge,' with respect to a result of such person's
       conduct when such person is aware that such person's conduct is reasonably certain to
       cause the result. All crimes defined in this code in which the mental culpability
       requirement is expressed as 'knowingly,' 'known,' or 'with knowledge' are general intent
       crimes." K.S.A. 2012 Supp. 21-5202.


       As can be seen by the evolution of our mens rea statutes, the phrases "general
intent" and "specific intent" as used in K.S.A. 2012 Supp. 21-5202 do not mean what
they once did in Campbell and in other cases where those terms were used with their
common law definitions. See State v. Hobbs, 301 Kan. 203, 211, 340 P.3d 1179 (2015)
("[T]he legislature does not intend for 'general intent' to necessarily mean what it once
did and that 'knowingly,' as used in [the aggravated battery statute] means that the
accused acted when he or she was aware that his or her conduct was reasonably certain to
cause the result."). Hence the caselaw description of conspiracy as a specific intent crime



                                                     26
has little relevance to the mental state legally required as an element of the crime. Given
this, we turn instead to the most determinative factor for consideration—the language of
the statute.


       According to K.S.A. 2012 Supp. 21-5202(a), "Except as otherwise provided, a
culpable mental state is an essential element of every crime defined by this code." When
the statute is silent as to the mens rea required but does not plainly dispense with a mental
element, a culpable mental state is still necessary. K.S.A. 2012 Supp. 21-5202(d).
Subsection (e) provides in such situations, either "intent," "knowledge," or "recklessness"
suffices to satisfy the culpable mental state. And while the conspiracy statute is silent on
the applicable mens rea, the robbery statute provides that a defendant must "knowingly"
take property from another. K.S.A. 2012 Supp. 21-5420(a); see State v. Wilkins, 267 Kan.
355, 364-65, 985 P.2d 690 (1999) (holding that "the overt act alleged for the crime of the
conspiracy to commit murder was the murder itself, and the overt act alleged for the
commission of aggravated robbery was the aggravated robbery itself"); 15A C.J.S.
Conspiracy, § 126 ("The criminal intent necessary to establish conspiracy liability must
be the same degree of criminal intent as is necessary for proof of the underlying
substantive offense.").


       Reading these statutes in pari materia, we conclude it was legally appropriate for
the court to instruct the jury that it had to find Butler committed the conspiracy to commit
aggravated robbery "knowingly." See State v. Nguyen, 304 Kan. 420, 425, 372 P.3d 1142
(2016); see also State v. Heironimus, 51 Kan. App. 2d 841, 850, 356 P.3d 427 (2015)
(using K.S.A. 2011 Supp. 21-5202[e] to define the necessary culpable mental state for
leaving the scene of an accident); City of Hutchinson v. Bolinger, No. 111,689, 2015 WL
3632324, at *3-4 (Kan. App. 2015) (unpublished opinion) (using K.S.A. 2014 Supp. 21-
5202[e] to define the necessary culpable mental state for furnishing alcohol to a minor).




                                             27
The district court did not abuse its discretion by denying Butler's motion for new trial
based on ineffective assistance of trial counsel.


       Butler next claims the district court erred when it denied his motion for new trial
based on ineffective assistance of trial counsel. A district court may grant a new trial to a
defendant "if required in the interest of justice." K.S.A. 2012 Supp. 22-3501(1). An
appellate court reviews the district court's decision on a motion for new trial for an abuse
of discretion. State v. Williams, 303 Kan. 585, 595, 363 P.3d 1101 (2016). "'A district
court abuses its discretion if its decision is (1) arbitrary, fanciful, or unreasonable; (2)
based on an error of law; or (3) based on an error of fact.'" State v. Mattox, 305 Kan.
1015, 1029-30, 390 P.3d 514 (2017).


       The Sixth Amendment to the United States Constitution guarantees that "[i]n all
criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of
Counsel for his defence." The right to counsel applies to state proceedings via the
Fourteenth Amendment to the United States Constitution. Miller v. State, 298 Kan. 921,
929, 318 P.3d 155 (2014). The Sixth Amendment guarantees more than the mere
presence of counsel; it mandates "reasonably effective assistance" of counsel. Strickland
v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied 467
U.S. 1267 (1984); see also Chamberlain v. State, 236 Kan. 650, 656-57, 694 P.2d 468
(1985) (adopting Strickland).


               "'The first prong of the test for ineffective assistance of counsel requires a
       defendant to show that counsel's representation fell below an objective standard of
       reasonableness, considering all the circumstances. Judicial scrutiny of counsel's
       performance must be highly deferential, and a fair assessment of attorney performance
       requires that every effort be made to eliminate the distorting effects of hindsight, to
       reconstruct the circumstances of counsel's challenged conduct, and to evaluate the
       conduct from counsel's perspective at the time. We must indulge a strong presumption



                                                    28
       that counsel's conduct falls within the wide range of reasonable professional assistance.
       [Citation omitted.]


               "'[Under the second prong of the test for ineffective assistance of counsel], the
       defendant also must establish prejudice by showing that there is a reasonable probability
       that, but for counsel's deficient performance, the result of the proceeding would have
       been different. A reasonable probability is a probability sufficient to undermine
       confidence in the outcome. A court hearing an ineffectiveness claim must consider the
       totality of the evidence before the judge or jury. [Citations omitted.]'" State v. Schaefer,
       305 Kan. 581, 596-97, 385 P.3d 918 (2016).


       In Butler's case, the district court conducted an evidentiary hearing on the motion
for new trial. Under these circumstances, we review the district court's underlying factual
findings using a substantial competent evidence standard and review the legal
conclusions based on those facts de novo. State v. Johnson, 304 Kan. 924, 950, 376 P.3d
70 (2016). "'Substantial competent evidence is legal and relevant evidence a reasonable
person could accept to support a conclusion.'" State v. Talkington, 301 Kan. 453, 461,
345 P.3d 258 (2015).


       Before considering the merits of Butler's claim, we note the district court had
jurisdiction—so we have jurisdiction—to consider Butler's claim that trial counsel
provided ineffective assistance of counsel even though he filed his pro se motion for new
trial beyond the 14-day limit in K.S.A. 2012 Supp. 22-3501(1). See State v. Reed, 302
Kan. 227, 236, 352 P.3d 530 (2015) ("[U]ntimeliness of a motion for new trial is a
procedural flaw that may affect the defendant's right to counsel; but it does not deprive
the district court or a later appellate court of jurisdiction."); see also State v. Moody, 272
Kan. 1199, 1202, 38 P.3d 659 (2002) (stating that if a district court lacked jurisdiction to
enter an order, an appellate court cannot acquire jurisdiction over the subject matter on
appeal).



                                                    29
       Butler claims his trial attorney's performance was so deficient that he was denied a
fair trial. "It is within the province of a lawyer to decide what witnesses to call, whether
and how to conduct cross-examination, and other strategic and tactical decisions."
Thompson v. State, 293 Kan. 704, 716, 270 P.3d 1089 (2011).


       "'[S]trategic choices made after thorough investigation of law and facts relevant to
       plausible options are virtually unchallengeable; and strategic choices made after less than
       complete investigation are reasonable precisely to the extent that reasonable professional
       judgments support the limitations on investigation. In other words, counsel has a duty to
       make reasonable investigations or to make a reasonable decision that makes particular
       investigations unnecessary. In any ineffectiveness case, a particular decision not to
       investigate must be directly assessed for reasonableness in all the circumstances, applying
       a heavy measure of deference to counsel's judgments.'" State v. Coones, 301 Kan. 64, 74-
       75, 339 P.3d 375 (2014) (quoting Strickland, 466 U.S. at 690-91).


       Yet, it is inappropriate to argue that counsel's alleged strategic decisions are
insulated from review when counsel lacks the information necessary to make an informed
decision due to an insufficient investigation. Wilkins v. State, 286 Kan. 971, 982, 190
P.3d 957 (2008). Butler bears the burden of demonstrating that trial counsel's alleged
deficiencies were not the result of strategy. See Sola-Morales v. State, 300 Kan. 875, 888,
335 P.3d 1162 (2014).


       Butler claims his trial counsel failed to: (1) arrange for his girlfriend to provide an
alibi defense at trial; (2) contact the pawn shop in Leavenworth to investigate a gun that
may have been involved in the shooting; (3) subpoena Butler's phone records; and (4)
pursue forensic evidence at the crime scene. We consider each claim in turn.


       First, Butler claims his trial counsel failed to contact his girlfriend, Erin Davis,
who would have provided him with an alibi defense at trial. On September 3, 2015—the
day of the evidentiary hearing on the motion for new trial—Butler filed with the court a

                                                   30
notarized statement from Davis claiming Butler was with her on the night of the shooting.
The document was notarized on August 13, 2015—nearly 10 months after Butler's trial.
The statement did not indicate whether Davis had provided this information to Butler's
trial counsel prior to trial. When Butler's new attorney confronted trial counsel during the
evidentiary hearing with the affidavit, the following interaction took place:


               "Q. . . . And if she's giving a statement at this point of where he was during the
       time—


               "A. Um-hum


               "Q. —would it have been a good idea to talk to her?


               "A. She never mentioned this. This was filed in September?


               "Q. This statement, no, no. This was just filed today.


               "A. It was filed today?


               "Q. Um-hum.


               "A. Yeah. I mean . . . the answer to your question is she never brought this up.
       She never once contacted me saying that this is all wrong. He was with me at the time of
       the homicides, nothing like that. And there's nothing in the discovery to suggest that. This
       is news to me."


       At other times during the hearing, trial counsel unequivocally stated Butler never
provided him with an alibi prior to trial. The district court made a factual finding that
Butler's girlfriend did not allege an alibi defense until after Butler was convicted. This
fact differentiates Butler's case from the two cases on which he relies—State v. James, 31
Kan. App. 2d 548, 67 P.3d 857 (2003), and State v. Sanford, 24 Kan. App. 2d 518, 948
P.2d 1135 (1997). In both James and Sanford, trial counsel was made aware of potential

                                                   31
alibi evidence prior to trial, but neither attorney could properly explain after the fact why
each did not pursue the alibi evidence.


       Butler simply asks us to reweigh his trial counsel's credibility against Davis' and
find Davis to be more believable. Appellate courts do not do such things. See State v.
Davis, 306 Kan. 400, 408-09, 394 P.3d 817 (2017) ("'Appellate courts do not reweigh
evidence, resolve evidentiary conflicts, or make witness credibility determinations.'").
There is substantial evidence to uphold the court's decision.


       Butler also contends his trial counsel neglected to investigate a gun that was at one
time located in a Leavenworth pawn shop. Butler evidently believes this gun was used by
the true shooter. This topic was also discussed during the evidentiary hearing:


                  "Q. There was also a . . . question about a gun and a pawn shop, do you recall
       that?


                  "A. Yes.


                  "Q. Okay. And you were provided with all the discovery in this case, is that
       correct?


                  "A. Yes, sir.


                  "Q. And one of those was a statement by a man named Kris Dean, is that right?


                  "A. Yes, sir.


                  "Q. Kris Dean was never called as a witness either from the State or from you?


                  "A. No.


                  "Q. Okay. Why did you not look into that or do you recall anything about that?

                                                     32
                "A. Well, it was irrelevant again. If I recall, Kris Dean said that he had a firearm,
       that it was pawned by his fiancee and that they then got it out of pawn and that he kept it
       in his car. So I didn't see any relevance that a gun being at a pawn shop has anything to
       do with anything, but that he kept it in his car and that somebody must have taken it out
       of his car.


                "Q. And, at some point in time, that got stolen?


                "A. That's my understanding. That's what . . . he said he did report that . . . theft.


                "Q. Was there ever any indication throughout the evidence or your review of that
       evidence to show that gun or Mr. Dean was involved in the homicide?


                "A. No, not at all.


                "Q. Now, did Mr. Butler ever tell you anything about Mr. Dean being the one
       who performed the homicide?


                "A. No. Marcus said he had no—he claimed he had no idea who did the
       homicide."


       Butler's brief cursorily argues that trial counsel's decision to not investigate was
unreasonable under the circumstances. But the extent of his argument is trial counsel
acted unreasonably simply because he was aware of this gun. Otherwise, he fails to
support his claim. See State v. Bowen, 299 Kan. 339, Syl. ¶ 10, 323 P.3d 853 (2014)
("When a litigant fails to adequately brief an issue it is deemed abandoned.").
Nonetheless, "counsel has a duty to make reasonable investigations or to make a
reasonable decision that makes particular investigations unnecessary." Coones, 301 Kan.
at 74. There is substantial evidence to support the district court's finding that this line of
investigation was irrelevant to Butler's defense.



                                                      33
      Lastly, Butler argues his trial counsel acted unreasonably by not subpoenaing his
phone records and not pursuing forensic evidence at Yanos' apartment.


      Regarding the phone records, trial counsel stated:


              "A. . . . I will admit that we talked about the phone records, absolutely. What
      exactly their usefulness would be, I'm not sure. I don't know if Marcus believed that they
      would show that—I'm not sure what he—I guess he can testify to that. But it wasn't
      something that was going to greatly influence the case one way or another or really
      influence the case at all at least from what he was telling me.


              "Q. And what kind of phone records was he looking for? Phone calls, text
      messages, those sort of things?


              "A. I don't recall. Probably both, but I don't recall specifically what he was
      looking for.


              "Q. But at no point in time did he ever tell you what those phone records would
      show or how it would help his case?


              "A. He never said anything like get the phone records and you will see that I was
      not present during the time of the homicide or something like that. He never said
      anything like that."


      Trial counsel provided similar reasoning for not pursuing DNA evidence:


              "Q. One of the other issues that came up was the DNA and the forensic evidence
      that Mr. Butler was asking you to research?


              "A. Um-hum.


              "Q. I believe you said that for your recollection, the only DNA taken from the
      scene was from the vehicles of the victims, is that correct?

                                                    34
               "A. That's my recollection.


               "Q. In fact, there was no DNA taken from the scene?


               "A. Not that I recall.


               "Q. There was never any indication through the evidence that the person who
       committed these crimes, the defendant, was harmed or left any DNA?


               "A. That was my understanding.


               "Q. No blood, no injuries, anything of that nature?


               "A. No. And . . . quite frankly, that was our defense. I know during the entire
       trial, we were harping on that that Marcus wasn't there and you couldn't prove it, that
       there was no forensic evidence whatsoever. And so not only did . . . I believe that the
       DNA that was taken had nothing to do with Marcus, meaning there was no evidence
       whatsoever whoever perpetrated these crimes touched those cars, but, number two, I'm
       not really sure we would want DNA tested anyway because, at best, it's gonna show that
       Marcus's DNA's not on there. But, again, there's no allegation that whoever did the
       shooting touched those cars. At worst, it would come back with his DNA on it. So we
       weren't gonna do your job for you.


               "Q. And, in fact, that was . . . [a] big part of your closing argument was that there
       was no forensic evidence available that tied the defendant to this crime, is that correct?


               "A. Yes, sir."


       The district court ultimately believed Butler's phone records were irrelevant. It
also thought it was reasonable for his attorney not to pursue forensic evidence for fear
that the defense might unwittingly place Butler at Yanos' apartment. Indeed, there was
ample evidence at trial Butler had previously purchased marijuana from Yanos. Jewell

                                                    35
testified he and Butler would occasionally go together to Yanos' apartment to purchase
marijuana. Thus the district court's reasoning is sound.


       In a similar fashion, it would make sense for trial counsel to not subpoena Butler's
phone records when there was no indication it would support Butler's defense. There was
evidence presented at trial that Butler spoke with Jewell over the phone multiple times
about robbing Yanos on the day of the robbery. Uncovering evidence corroborating the
State's theory certainly would not have been in Butler's best interests.


       On appeal, Butler neglects to explain how this type of evidence would have
advanced his defense. We conclude there was substantial evidence to support the district
court's findings.


       As such, the district court did not abuse its discretion in denying Butler's motion
for new trial based on ineffective assistance of counsel.


The district court erred by not giving a limiting instruction regarding certain K.S.A. 60-
455 evidence, but the error does not constitute clear error.


       Butler next contends the district court erred by failing to give a limiting instruction
regarding three categories of evidence: (1) Butler's prior purchases of marijuana from
Yanos; (2) Butler's threats toward Cole and Barger; and (3) Butler's alleged requests of
Cole and Barger to help him rob Yanos. Butler concedes, however, he did not request a
limiting instruction at trial, nor did he object to the testimony he now claims prejudiced
the jury against him. We recently explained the process of review by an appellate court in
such situations:


       "[R]eview of this issue is controlled by K.S.A. 22-3414(3) and the stair-step analytical
       process set out in State v. Herbel, 296 Kan. 1101, Syl. ¶¶ 7, 8, 299 P.3d 292 (2013), and

                                                   36
       State v. Williams, 295 Kan. 506, 511, 286 P.3d 195 (2012); see also State v. Breeden, 297
       Kan. 567, 582, 304 P.3d 660 (2013) (failure to object to the admission of K.S.A. 60-
       455[b] evidence does not waive the right to raise on appeal the issue of whether the
       failure to give a limiting instruction was clearly erroneous).


               "As Williams articulated, K.S.A. 22-3414(3) creates a procedural hurdle when a
       party does not object to the failure to give an instruction because the statute establishes a
       preservation rule for instruction claims on appeal. It provides, in part, that no party may
       assign as error a district court's giving or failure to give a particular jury instruction,
       including a lesser included offense instruction, unless the giving or failure to give the
       instruction is clearly erroneous. If it is clearly erroneous, appellate review is not
       predicated upon an objection in the district court. 295 Kan. at 512-13.


               "To establish that the giving or failure to give an instruction was clearly
       erroneous, the reviewing court must determine whether there was any error at all. This
       requires demonstrating that giving the proposed instruction would have been both legally
       and factually appropriate, employing an unlimited review of the entire record. Williams,
       295 Kan. at 515-16. And if error is found on that basis, then the court moves to a
       reversibility inquiry in which it assesses whether it is firmly convinced the jury would
       have reached a different verdict had the instruction been given. The defendant maintains
       the burden to establish the degree of prejudice necessary for reversal. 295 Kan. at 516."
       State v. Burnett, 300 Kan. 419, 445, 329 P.3d 1169 (2014).


       Prior to trial, Butler filed a motion in limine, seeking to exclude, inter alia, "[a]ny
prior or uncharged bad acts unrelated to the crime." During the hearing on the motion,
Butler's counsel argued this same evidence was more prejudicial than probative. The
State believed this evidence should be admitted because it proved Butler's intent while
committing the crimes. The court agreed the evidence went to Butler's intent, determined
the evidence was more probative than prejudicial, and found no constitutional violations.
But the court neglected to give a limiting instruction at trial.




                                                      37
       K.S.A. 2012 Supp. 60-455 provides in relevant part:


               "(a) Subject to K.S.A. 60-447, and amendments thereto, evidence that a person
       committed a crime or civil wrong on a specified occasion, is inadmissible to prove such
       person's disposition to commit crime or civil wrong as the basis for an inference that the
       person committed another crime or civil wrong on another specified occasion.


               "(b) Subject to K.S.A. 60-445 and 60-448, and amendments thereto, such
       evidence is admissible when relevant to prove some other material fact including motive,
       opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or
       accident."


       We have previously explained the analytical steps court are to take when admitting
K.S.A. 60-455 evidence:


       "[T]he court must determine that the evidence is relevant to prove a material fact, e.g.,
       motive, knowledge, and identity. The court must also determine that the material fact is
       disputed. Additionally, the court must determine that the probative value of the evidence
       outweighs the potential for producing undue prejudice. Finally, the court must give a
       limiting instruction informing the jury of the specific purpose for admission whenever
       60-455 evidence comes in." State v. Reid, 286 Kan. 494, 503, 186 P.3d 713 (2008).


       On appeal, Butler does not challenge the admissibility of this evidence. Rather, he
argues because the district court did not provide the jury with a limiting instruction
explaining the specific purpose for which the evidence was admitted, the jury could have
used the evidence to conclude he had the propensity to commit the alleged crimes or
crime in general. The purpose of a limiting instruction is to "'eliminate the danger that the
evidence will be considered to prove the defendant's mere propensity to commit the
charged crime.'" Reid, 286 Kan. at 503 (quoting State v. Gunby, 282 Kan. 39, 48, 144
P.3d 647 [2006]); see State v. Davis, 213 Kan. 54, 58, 515 P.2d 802 (1973) (listing three
types of prejudice that might result from the use of other crimes evidence).

                                                    38
       The initial step of our analysis, however, is whether there was any error at all. See
Burnett, 300 Kan. at 445. To do this, we must question whether this evidence qualifies as
K.S.A. 60-455 evidence, which would trigger the need for a limiting instruction. If so, we
conduct a clear error analysis to determine whether reversal is necessary. Gunby, 282
Kan. at 58 ("[A] trial judge should give such a K.S.A. 60-455 limiting instruction, but the
failure to do so, though error, will no longer demand automatic reversal. Where the
complaining party neither requested the instruction nor objected to its omission, the
failure to give the instruction will be reversible only if clearly erroneous."). "This requires
us to make a de novo determination of whether we are firmly convinced the jury would
have reached a different verdict had a limiting instruction been given." State v. Breeden,
297 Kan. 567, 584, 304 P.3d 660 (2013).


       Butler takes issue with evidence of his alleged attempts to recruit Barger and Cole.
During direct examination, the State asked Cole: "[P]rior to the date of January 9th, had
[Butler] asked you a couple times about helping him?" Cole responded: "Yeah, and I just
told him no, you're not gonna do that, those are my friends." He later stated during cross-
examination that Butler asked him to help rob Yanos four or five times prior to January 9,
2013. Barger testified Butler told him he was upset with a purchase and Butler was either
going to get his money back or do something about it. Barger confirmed that Butler
"approached [him] about Nick Yanos."


       Cole also stated Butler threatened him on two occasions: (1) as Butler and Jewell
were fleeing from the apartment and (2) again two days later while Cole was at work.
Barger testified Butler threatened him the day after the shooting while at work.


       "K.S.A. 60-455 does not apply if the evidence relates to crimes or civil wrongs
committed as a part of the events surrounding the crimes for which [the defendant] was
on trial—that is, the res gestae of the crime." State v. King, 297 Kan. 955, 964, 305 P.3d

                                              39
641 (2013); see State v. Peppers, 294 Kan. 377, 389, 276 P.3d 148 (2012) ("Our decision
in Gunby eliminated res gestae as an independent basis for the admission of evidence. It
did not eliminate the admission of evidence of events surrounding a commission of the
crime under the applicable rules of evidence."). "'Res gestae refers to acts that occurred
"'before, during, or after the happening of the principal occurrence when those acts are so
closely connected with the principal occurrence as to form, in reality, a part of the
occurrence.'"'" State v. McDaniel, 306 Kan. 595, 616, 395 P.3d 429 (2017).


       Butler alleges that these events—which amount to preparations immediately prior
to the crime itself and efforts immediately after the crime to avoid detection—fell within
the ambit of K.S.A. 2012 Supp. 60-455. We disagree. Rather, they were clearly part of
the res gestae, so intertwined with the botched robbery that they are part of the robbery
itself. See State v. Charles, 304 Kan. 158, 175-76, 372 P.3d 1109 (2016) (defendant's
comments toward a store employee before he made a criminal threat toward another store
employee was not evidence that occurred on another occasion), abrogated on other
grounds by State v. Huey, 306 Kan. 1005, 1006, 399 P.3d 211 (2017), petition for cert.
filed December 29, 2017; King, 297 Kan. at 963-64 (holding defendant's threat toward a
witness before setting victim's house on fire was not K.S.A. 60-455 evidence); see also
Pennsylvania v. Carroll, No. 1930 EDA 2016, 2017 WL 5451753, at *5 (Pa. Super.
2017) (unpublished opinion) ("[T]he threat of retribution would be a part of the history of
the case which completes the story and forms part of the natural development of the facts,
from robbery to police report, to threat of retribution, to retribution, under the res gestae
exception."). Thus we hold that K.S.A. 2012 Supp. 60-455 was not implicated by this
evidence.


       Lastly, Butler argues reversal is warranted because the court did not give a
limiting instruction regarding his prior marijuana purchases from Yanos. At trial, Cole
testified he had referred Butler to Yanos. Barger told the jury he knew Butler purchased
marijuana from Yanos. Jewell testified Yanos was Butler's drug dealer, Butler bought

                                              40
marijuana from Yanos on a weekly basis, and Butler wanted to rob Yanos because Yanos
had previously sold him "shake weed" instead of "solid nuggets."


           Admitting evidence of Butler's drug purchases without an instruction to the jury
that it could only consider this as evidence of Butler's motive to rob Yanos was error. See
State v. Magallanez, 290 Kan. 906, 919, 235 P.3d 460 (2010) (finding error where the
district court gave a "shotgun" limiting instruction for evidence of defendant's prior
marijuana sales along with other K.S.A. 60-455 evidence).


           Yet, the court's failure was not clear error. Butler's use of marijuana was apparent
throughout the trial. Jewell testified Butler approached him and asked if he would help
him rob Yanos of "his weed and his money." Cole told the jury Butler wanted to know
how much marijuana Yanos kept on him at a time. Nearly every witness who interacted
with Yanos did so because Yanos sold them marijuana. In sum, we are not firmly
convinced the jury would have reached a different result had a limiting instruction been
given. See State v. Carapezza, 286 Kan. 992, 1001, 191 P.3d 256 (2008) (concluding the
court's failure to give a limiting instruction regarding defendant's prior drug use was not
clear error where defendant's drug use was "obvious and referenced throughout the
trial").


The prosecutor did not commit error during closing arguments.


           Butler next contends the prosecutor committed reversible error by referring to his
theory of the case as "ridiculous" in the rebuttal portion of closing arguments. After this
appeal was docketed but before the briefs were filed, we articulated a new standard for
prosecutorial error claims in State v. Sherman, 305 Kan. 88, 378 P.3d 1060 (2016). Both
Butler and the State briefed the issue using only the Sherman rubric. Generally, an
opinion changing the law acts prospectively, applying "'to all cases, state or federal,
pending on direct review or not yet final.'" State v. Mitchell, 297 Kan. 118, 124-25, 298

                                                 41
P.3d 349 (2013) (quoting State v. Berry, 292 Kan. 493, 514, 254 P.3d 1276 [2011]). Thus
we apply only the Sherman framework.


       Sherman directs appellate courts to use a two-step process to evaluate claims of
prosecutorial error—simply described as error and prejudice. To determine if the
prosecutor erred, "the appellate court must decide whether the prosecutorial acts
complained of fall outside the wide latitude afforded prosecutors to conduct the State's
case and attempt to obtain a conviction in a manner that does not offend the defendant's
constitutional right to a fair trial." Sherman, 305 Kan. at 109. If the court finds error, the
burden falls on the State to demonstrate "beyond a reasonable doubt that the error
complained of will not or did not affect the outcome of the trial in light of the entire
record, i.e., where there is no reasonable possibility that the error contributed to the
verdict." Sherman, 305 Kan. 88, Syl. ¶ 8.


       Butler's theory of the case, which he advanced during closing arguments, was that
Meyn, Eberth, Schierbaum, Barger, Cole, and Pruneda—as they knew each other from
high school—gave false testimony to protect each other. Aside from pointing to
inconsistencies in the witnesses' testimony, Butler's trial counsel attacked the State's
theory of the case:


               "Second point, ladies and gentlemen, is that the fact that this story that's being
       offered to you is simply ridiculous. Why would Marcus approach the friends of Nick
       Yanos to rob Nick Yanos? That would be like me recruiting Mr. Richman [a prosecutor]
       to rob Mr. Boyd [the other prosecutor]. It makes no sense. If you believe Marcus Butler
       did do this, why would he then go give a full confession to friends of Nick Yanos, to
       friends of Matt Gibson, to friends of Leland Pruneda to the acts in full detail? It makes no
       sense. It makes no sense because it didn't happen."




                                                    42
       The State responded to this argument in rebuttal:


               "Ladies and gentlemen, you just heard a lot from the defense attorney. I think one
       of his key words there was ridiculous. Why would Marcus Butler go and ask people that
       knew people that he was going to rob? Well, it worked for him, didn't it? Worked for him
       when he asked Tyler Jewell. So Tyler Jewell knew Nick Yanos, he told you he didn't like
       him, he had an attitude and kind of seemed like a punk dealing drugs. He agreed.


               "Kyle Cole didn't agree with him, told him no, don't do that. Beau Barger also,
       neither of them took him serious. So why would he ask? Is that ridiculous? He was
       looking for somebody to go help him rob. He was angry about the person shorting him
       from drugs, he was complaining about that to the people who set him up with that person
       to buy drugs.


               ....


               "Now, when you also look through that, look through their testimony, look
       through everybody's testimony, and when you do that, the defense's argument is basically
       this was a conspiracy by people who had known each other for a long time to set up one
       person: Ridiculous. The defense used the word 'ridiculous'. Is that ridiculous? What in
       any way, shape or form do you have that 7 to 10 people decided to set up this one person?
       Nobody testified they had a problem with him. Tyler said they were friends, Beau and
       Kyle both said they never had problems with him prior to any of this happening. Half the
       other people in the apartment didn't even know who he was. Where is this 7 to 10 person
       conspiracy to point out one man, a man that some don't know, a man the rest don't have a
       problem with? Ladies and gentlemen, ridiculous."


       Although Butler's counsel did not object to the comments, "we will review a
prosecutor's comments made during voir dire, opening statement, or closing argument on
the basis of prosecutorial error even without a timely objection, 'although the presence or
absence of an objection may figure into our analysis of the alleged misconduct.'" State v.




                                                  43
Sean, 306 Kan. 963, 974, 399 P.3d 168 (2017) (quoting State v. King, 288 Kan. 333, 349,
204 P.3d 585 [2009]).


       Butler only takes issue with the prosecutor's use of the word "ridiculous" to
characterize his theory of the case. "The first step in this review—whether the actions of
the prosecutor were outside the wide latitude afforded prosecutors—is sound and is left
undisturbed by our decision today." Sherman, 305 Kan. at 104; see State v. Banks, 306
Kan. 854, 862, 397 P.3d 1195 (2017) ("The determination of the first prong . . . is left
unchanged by Sherman[.]"); State v. Kleypas, 305 Kan. 224, 314, 382 P.3d 373 (2016),
cert. denied 137 S. Ct. 1381 (2017). "Sherman has drawn a distinction between
prosecutorial conduct that is merely negligent or careless and prosecutorial conduct that
is intentional or in some way malicious." State v. Carter, 305 Kan. 139, 148, 380 P.3d
189 (2016); see Sherman, 305 Kan. at 93 (explaining that the new approach would
benefit every concerned party, including the "State's fine and ethical prosecutorial corps
who need no longer fear that their every mistake will be tinged with the hint of unethical
behavior").


       Butler believes the prosecutor's comments improperly disparaged his theory of the
case as well as imparted the prosecutor's personal opinion to the jury. He also believes
that such a comment constitutes an "end-run to bolstering the credibility of the witness
testimony which supported the prosecution[.]" "In general, a prosecutor may not offer a
jury the prosecutor's personal opinion as to the credibility of a witness because such a
comment is unsworn, unchecked testimony, not commentary on the evidence of the case.
The determination of the truthfulness of a witness is for the jury." State v. Akins, 298
Kan. 592, Syl. ¶ 6, 315 P.3d 868 (2014). "[F]air comment on trial tactics and the
interpretation of evidence is allowed, so long as care is taken not to 'inappropriately
denigrate opposing counsel or inject personal evaluations of the honesty of witnesses.'"




                                             44
State v. Crum, 286 Kan. 145, 150, 184 P.3d 222 (2008) (quoting State v. Mosley, 25 Kan.
App. 2d 519, 525, 965 P.2d 848 [1998]). Prosecutors have some latitude to use colorful
language when arguing the State's case. State v. Maestas, 298 Kan. 765, 777, 316 P.3d
724 (2014).


       Butler claims "[i]t has long been a rule of law that referring to the defendant's
story as ridiculous, absurd, or ludicrous is improper and outside the wide latitude allowed
the prosecution during closing argument. See State v. Douglas, 274 Kan. 96, 108, 49 P.3d
446 (2002)." We disagree that Douglas established a "rule of law" that a prosecutor's use
of any of these words automatically constitutes error. Courts do not isolate the challenged
comments; they consider them in the context they were made. Davis, 306 Kan. at 413.


       In Douglas, the prosecutor made several objectionable remarks during closing
arguments:


       "'[I]f you believe every word that came out of Mr. Douglas' mouth, then you're pretty
       naive, because what he said doesn't make any sense. . . .


                "'. . . So, without me spending any more time on his story, which is quite frankly
       unbelievable . . . . It's the State's position that you should not believe anything he says.'


                ....


                "'Defendant's story is unbelievable. It is absolutely, totally and completely
       unbelievable. . . .'


                ....


                "'[I]t is up to you to decide the weight and credit to give any particular witness or
       any piece of testimony, so you can judge what Mr. Douglas has decided to tell you and




                                                     45
       judge it for what it is worth. And I will call it what it is. It's unbelievable. It is
       unbelievable. . . .'


                ....


                "'. . . I submit to you that you shouldn't believe a word out of his mouth.'" 274
       Kan. at 106-07.


       Applying our old framework for analyzing prosecutorial misconduct claims, the
court concluded the prosecutor's remarks did not rise to the level of the conduct
warranting reversal. Douglas, 274 Kan. at 107-08.


       The prosecutor in Douglas also referred to the defendant's version of the events as
"ridiculous and absurd and ludicrous," and the district court instructed the jury to
disregard the statement. 274 Kan. at 108. This court succinctly concluded: "While such a
comment appears improper, it did not deprive Douglas of a fair trial." (Emphasis added.)
274 Kan. at 108.


       In Douglas' wake, the Court of Appeals has struggled with similar statements. See
State v. Gleason, No. 111,311, 2015 WL 7434220, at *5-6 (Kan. App. 2015)
(unpublished opinion) (holding that prosecutor's statement that defendant's theory of the
case was "ludicrous and simply not supported by any of the evidence or testimony" was
nonprejudicial error), rev. denied 305 Kan. 1254 (2016); State v. Norwood, No. 109,419,
2014 WL 6909514, at *11-12 (Kan. App. 2014) (unpublished opinion) ("[t]he phrase
'[i]t's ridiculous' is an impermissible personal opinion from the prosecutor on the
credibility of this testimony."), rev. denied 302 Kan. 1018 (2015); but see State v.
Jefferson, No. 97,991, 2008 WL 2051743, at *2 (Kan. App. 2008) (unpublished opinion)
(concluding that prosecutor's statement that the defendant's explanation for his confession
was ridiculous was a fair characterization of the evidence).



                                                       46
       Recently, our Court of Appeals questioned the breadth of Douglas' holding in
State v. White, 53 Kan. App. 2d 44, 384 P.3d 13 (2016), rev. denied 306 Kan. 1331
(2017). In White, the prosecutor twice referred to defendant's theory of defense as
"ridiculous," and White relied on Douglas to argue the statements were outside the wide
latitude allowed to prosecutors. The panel stated, "Given the Douglas court went directly
to the issue of prejudicial conduct, without deciding the issue, we will assume for the
purposes of this opinion the use of the word ridiculous is outside the wide latitude
allowed prosecutors during closing argument." 53 Kan. App. 2d at 50. Nonetheless, the
court was troubled by our lack of discussion in Douglas, wondering whether "the
prosecutor's remarks, standing alone, would have been reversible error had the jury not
been instructed to disregard it" and what effect the additional words "absurd and
ludicrous" had on the ultimate outcome. 53 Kan. App. 2d at 50. The court nonetheless
held there was no reasonable possibility the error contributed to the verdict. 53 Kan. App.
2d at 52.


       This brings us to the ultimate question of whether the prosecutor's use of
ridiculous in this case was a fair comment. Webster's Third New International Dictionary
(unabridged) 1953 (1971) defines "ridiculous" as: "1: fit or likely to excite ridicule;
unworthy of serious consideration . . . 2: violating decency or moral sense." It strikes us
as reasonable to assume the prosecutor was not implying Butler's theory of the case
violated decency or moral sense nor was the prosecutor inviting the jury to ridicule
Butler. The most reasonable assumption is the prosecutor was simply arguing Butler's
version of the events was unworthy of serious consideration, i.e., it was not believable.


       The manner in which Butler's trial counsel used the same word in closing
arguments bolsters our interpretation. Defense counsel posited the State's theory of the
case was "simply ridiculous" because "[i]t makes no sense. It makes no sense because it
didn't happen." In other words, defense counsel was imploring the jury to consider the
testimony given at trial and find it not believable. Likewise, we conclude the prosecutor

                                             47
was trying to make the same fair comment on the evidence. See State v. Matuszak, 263
Mich. App. 42, 55-56, 687 N.W.2d 342 (2004) ("While the prosecution's assertion that
the defense argument was ridiculous may have been characterized differently, a
prosecutor need not state arguments in the blandest possible terms."); State v. Mohamed,
No. A12-0069, 2012 WL 6734447, at *4 (Minn. Ct. App. 2012) (unpublished opinion)
("[The prosecutor] implied only that Mohamed's defense was ridiculous, even laughable,
based on the facts. Her comments were blunt, but not misconduct."); see also State v.
Kelly, 106 Conn. App. 414, 431 n.11, 942 A.2d 440 (2008) (stating that the prosecution's
claim during closing arguments that the defendant's theory of events was "preposterous"
was a permissible appeal to the jury's common sense in evaluating the weaknesses in
defendant's case).


       We recently stated it was error for a prosecutor to characterize the defendant's
theory of the events as "preposterous." State v. Sprague, 303 Kan. 418, 427, 362 P.3d 828
(2015). Nonetheless, Sprague provides no guidance here because the State conceded
error in that case. See 303 Kan. at 428; but see State v. Fisher, 304 Kan. 242, 265, 373
P.3d 781 (2016) (Rosen, J., concurring) (contending that a prosecutor's use of the
expression "bull" in the context of the case was synonymous with using "ridiculous,"
which was within the wide latitude allowed to a prosecutor when discussing the
evidence). We also note that using the word "ridiculous" in this context does not rise to
the level of claiming Butler was a liar. See State v. Elnicki, 279 Kan. 47, 62, 105 P.3d
1222 (2005) (the prosecutors use of terms such as "yarn," "fairy tale," "fabrication," "tall
tale," and "spin" were thinly veiled ways of calling the defendant a liar).


       In sum, we hold the use of ridiculous in this context is a fair comment on the
believability of Butler's theory of defense. As such, we do not reach the question of
prejudice.




                                             48
Cumulative error did not deprive Butler of a fair trial.


         The final trial issue for us to consider is whether cumulative error deprived Butler
of a fair trial. The only trial error we discern is the district court's failure to give a limiting
instruction for the K.S.A. 60-455 evidence admitted at trial. "[I]f there is no error or only
a single error, cumulative error does not supply a basis for reversal." State v. Love, 305
Kan. 716, 737, 387 P.3d 820 (2017). Butler is not entitled to reversal based on cumulative
error.


The sentencing court erred when it imposed lifetime postrelease supervision rather than
lifetime parole.


         Lastly, the parties agree that the court erred by sentencing Butler to lifetime
postrelease supervision as opposed to lifetime parole. To answer this question, we must
interpret various sentencing statutes, which is a question of law subject to unlimited
review. State v. Louis, 305 Kan. 453, 466, 384 P.3d 1 (2016).


         After sentencing Butler to life imprisonment, the court imposed lifetime
"postrelease supervision." The journal entry of judgment reflects the same. An individual
convicted of felony murder is subject to a mandatory sentence of life imprisonment.
K.S.A. 2012 Supp. 21-6806(c). Another statute provides that "an inmate sentenced to
imprisonment for an off-grid offense committed on or after July 1, 1999, shall be eligible
for parole after serving 20 years of confinement without deduction of any good time
credits." (Emphasis added.) K.S.A. 2012 Supp. 22-3717(b)(2); see State v. Ballard, 289
Kan. 1000, 1014, 218 P.3d 432 (2009) (explaining the general differences between parole
and postrelease supervision). Thus the district court should have imposed lifetime parole.




                                                49
       The appropriate remedy is for us to vacate this portion of Butler's sentence and
remand to the district court to impose lifetime parole. See State v. Potts, 304 Kan. 687,
709, 374 P.3d 639 (2016) (vacating defendant's sentence where the district court
erroneously noted in the journal entry that defendant was subject to lifetime postrelease
supervision rather than lifetime parole for a felony-murder conviction). We therefore
vacate this portion of Butler's sentence and remand to the district court for resentencing.


       In conclusion, we affirm Butler's convictions but vacate the lifetime postrelease
portion of his sentence and remand to the district court so it may sentence Butler to
lifetime parole.




                                             50